DETAILED ACTION
This office action is in response to communication filed on December 16, 2021, concerning application number 16/929,316.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 16, 2021, have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments regarding the additive manufacturing of the valve is based on newly added claim limitations. CIS as applied below meets these newly added claim limitations with regard to a product by process claims (process to manufacture by additive manufacturing). The claims are an apparatus claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “bypass”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The “bypass” is a portion of the quote from Kugler. This term simply explains the flow path.
Applicant argues that Kugler does not disclose a delimited passage. Examiner respectfully disagrees. The office action indicates the passage as 32 that fluidly connects the ports 44 and 45 to the fluid passages 13 and 14 in the housing 15. The claim broadly states the “passage being delimited . 
Drawings
Applicant’s arguments filed on December 16, 2021, obviates the drawing objections raised in the office action mailed on September 28, 2021.
Claim Rejections - 35 USC § 112
Amendment to the claims filed on December 16, 2021, obviates the necessity of the 112(b) or 112 second paragraph rejections raised in the office action mailed on September 28, 2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kugler (EP 3,067,598, Machine Translation attached as Non-Patent Literature) in view of CIS et al. (US PG PUB 2019/0024806, hereinafter “CIS”).
Regarding Claim 1, Kugler discloses a valve piston (16) having a central axis (4), the valve piston comprising: mutually spaced control geometries (43) provided along the central axis, the mutually spaced control geometries configured to control a hydraulic fluid connection (Abstract discloses the controlled geometries control the hydraulic fluid connection: “overflow concave parts (45) form window-shaped wall cracks (44) of the peripheral wall (27) in a hollow column shape and are separately communicated by a piston cavity (32) surrounded by the peripheral wall (27)”); and a passage (32) that extends through the valve piston and bypasses the mutually spaced control geometries, the passage being delimited towards the central axis; see ann. fig. 2). 

    PNG
    media_image1.png
    512
    710
    media_image1.png
    Greyscale

KLUGER – ANNOTATED FIGURE 2
Kluger substantially discloses the claimed invention, except it does not disclose additive manufacturing.
CIS discloses a spool valve that is additive manufactured (para 0033).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have substituted the method of manufacturing the spool valve as disclosed by Kluger, by using an additive manufacturing method to manufacture a spool valve, as taught by CIS, for the purpose of providing another suitable method for manufacturing spool valve lands and guiding surfaces (para 003). Additive manufacturing also allows the assembly of a valve as a single piece and creates less material waste.
The phrase ”hydraulic fluid” is a statement of intended use and is not given patentable weight. Rather the element merely needs to be capable of performing the claimed function. MPEP 2114.
Regarding Claim 2, Kugler discloses the valve piston (16) is additively manufactured with at least one inserted semi-finished product or insert (piston 16 is inserted into housing 15, then cap 2 is installed).
Regarding Claim 3, Kugler discloses the passage has at least one portion which extends with a convex shape towards the central axis (“[t]he axial boundary of the overflow recesses 45 take over the overflow section 43 axially flanking shut-off sections 42, wherein the corresponding edge regions are curved according to the circumferential contour of the peripheral wall 27. The strip-shaped outer surface portions 47 are formed by the radial outer surfaces of the web-like bridging portions 48” p. 7 machine translation; as described the recesses are curved from one point to another point of the central axis; as broadly stated, this meets the claim limitation of “a convex shape towards the central axis).
Regarding Claim 4, Kugler discloses the at least one portion is, in a stroke direction of the valve piston, a central portion of the passage (“[t]he axial boundary of the overflow recesses 45 take over the overflow section 43 axially flanking shut-off sections 42, wherein the corresponding edge regions are curved according to the circumferential contour of the peripheral wall 27. The strip-shaped outer surface portions 47 are formed by the radial outer surfaces of the web-like bridging portions 48” p. 7 machine translation; as described the recesses placed and extend as a slot with curved ends along the stroke direction of the central axis; ann. fig. 2 illustrates fluid flow towards the passage 32); additionally, ann. fig. 2 illustrates a rounded edge at the pipe).
Regarding Claim 5, Kugler discloses the passage (32) comprises a system of hydraulic fluid ducts (43).
Regarding Claim 6, as best understood, Kugler discloses the passage (32) comprises a collecting duct (43, it is unclear what is meant by a collecting duct, Kugler’s piston has numerous ducts) having an annular cross section.
Regarding Claim 7, Kugler discloses an outer circumferential surface (ann. fig. 2, rounded portion of the ducts) in which orifices of the passage are defined on a first side of a first control geometry (ann. fig. 2) of the mutually spaced control geometries and on a second side of a second control geometry (ann. fig. 2) of the mutually spaced control geometries.
Regarding Claim 8, Kugler discloses the orifices are directed into the valve piston; and a first set of the orifices arranged on the first side of the first control geometry (ann. fig. 2 illustrates the side with the first set of orifices 32 are on the side with the first set of control geometries) are directed towards a second set of the orifices arranged on the second side of the second control geometry (ann. fig. 2 illustrates the side with the second set of orifices 32 are on the side with the second set of control geometries).
Regarding Claim 9, Kugler discloses at least one cavity (13, 14), The rejection points to the product being at least partly additively manufactured and, but the fact that the part is being at least partly additively manufactured does not necessarily mean that it was formed by injection molded (for example, it could have been made through molding).  The claim is for an apparatus not a method for making claim. Thus, the method for manufacturing is a product by process and the different method for forming the plastic part does not materially change the end apparatus.
Kluger substantially discloses the claimed invention, except it does not disclose additive manufacturing.
CIS discloses a spool valve that is additive manufactured (para 0033).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have substituted the method of manufacturing the spool valve as 
Regarding Claim 10, Kugler discloses at least the one cavity (13, 14) extends at least along a portion of the central axis and around the central axis.
Regarding Claim 11, Kugler discloses the passage has at least one portion which extends with a convex shape towards the central axis (“[t]he axial boundary of the overflow recesses 45 take over the overflow section 43 axially flanking shut-off sections 42, wherein the corresponding edge regions are curved according to the circumferential contour of the peripheral wall 27. The strip-shaped outer surface portions 47 are formed by the radial outer surfaces of the web-like bridging portions 48” p. 7 machine translation; as described the recesses are curved from one point to another point of the central axis; as broadly stated, this meets the claim limitation of “a convex shape towards the central axis)and the at least one portion of the passage is, in a stroke direction of the valve piston, a central portion of the passage, and wherein the cavity extends along a portion of the central axis other than the central portion.
Regarding Claim 12, Kugler discloses the at least one cavity (13, 14) has at least one outlet opening arranged on an external circumference.
Regarding Claim 13, Kugler discloses a central control flange (6) which extends on both sides of a central plane (adjacent to dividing plate 53), a normal of the central plane being the central axis, wherein a series, comprising at least a first control geometry (ann. fig. 2) and a second control geometry (ann. fig. 2) of the mutually spaced control geometries, and the at least one passage, is formed on either side of the central control flange (illustrated in ann. fig. 2)
Regarding Claim 14, Kugler discloses a valve (1) comprising: a valve housing (2, 15) defining a housing recess (3) with a recess central axis (4); a valve piston (16) received in the housing recess and having a piston central axis (4) aligned with the recess central axis, the valve piston comprising: mutually spaced piston control geometries (43) provided along the piston central axis, the mutually spaced piston control geometries being at least partly additively manufactured and configured to control a hydraulic fluid connection (ports 14); and a passage (32) that extends through the valve piston and bypasses the mutually spaced piston control geometries, the passage being delimited towards the central axis; at least two mutually spaced housing recess control geometries (6, control geometries illustrated in ann. fig. 2) provided on the housing recess along the piston central axis, each of the at least two mutually spaced housing recess control geometries being assigned to one of the mutually spaced piston control geometries; a first pressure chamber (ann. fig. 2) defined on a first side of a first housing recess control geometry of the mutually spaced housing recess control geometries; a second pressure chamber (ann. fig. 2) defined on a second side of a second housing recess control geometry of the mutually spaced housing recess control geometries; and a third pressure chamber (ann. fig. 2) defined in the valve housing between the first and second housing recess control geometries, wherein, in at least one position of the valve piston, the first pressure chamber has a fluid connection to the second pressure chamber via the passage, bypassing the mutually spaced piston control geometries machine translation (p. 4 describes the connection of the ports 13, 14 to the working fluid port, pump high pressure fluid port, and an exhaust low pressure fluid port). The phrase ”hydraulic fluid” is a statement of intended use and is not given patentable weight. Rather the element merely needs to be capable of performing the claimed function. MPEP 2114.
Kluger substantially discloses the claimed invention, except it does not disclose additive manufacturing.
CIS discloses a spool valve that is additive manufactured (para 0033).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have substituted the method of manufacturing the spool valve as disclosed by Kluger, by using an additive manufacturing method to manufacture a spool valve, as taught by CIS, for the purpose of providing another suitable method for manufacturing spool valve lands and guiding surfaces (para 003). Additive manufacturing also allows the assembly of a valve as a single piece and creates less material waste.
Regarding Claim 15, Kugler discloses the first pressure chamber is configured to be connected to a hydraulic fluid source, and the second pressure chamber is configured to be connected to a hydraulic fluid sink; and the third pressure chamber is configured to be connected to a working connection of the valve (p. 4 describes the connection of the ports 13, 14 to the working fluid port, pump high pressure fluid port, and an exhaust low pressure fluid port). The phrase ”hydraulic fluid” is a statement of intended use and is not given patentable weight. Rather the element merely needs to be capable of performing the claimed function. MPEP 2114.
Regarding Claim 16, Kugler discloses the hydraulic fluid source is a high-pressure chamber and the hydraulic fluid sink is a low-pressure chamber or a tank pressure chamber (p. 4 describes the connection of the ports 13, 14 to the working fluid port, pump high pressure fluid port, and an exhaust low pressure fluid port). The phrase ”hydraulic fluid” is a statement of intended use and is not given patentable weight. Rather the element merely needs to be capable of performing the claimed function. MPEP 2114.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753